Citation Nr: 1425654	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO. 09-44 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for the service-connected arthrodesis and exostectomy for non-union fracture, left anterior process of calcaneus with scars and associated left ankle decreased range of motion.

2. Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle disability.

3. Entitlement to specially adapted housing or special home adaptation.

4. Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin II, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Roanoke, Virginia, respectively.

The Board notes that the RO granted an increased rating of 30 percent for the service-connected left lower extremity disability at issue herein in a February 2013 rating decision. However, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and therefore still on appeal. Id. Further, as the February 2013 grant of an increased rating of 30 percent for the left foot disability covers the entire period on currently on appeal (with the exception of the periods of time when a total rating was assigned pursuant to 38 C.F.R. § 4.30), the issue has been changed to a claim for an increased rating in excess of 30 percent for a left foot disability. The title page has been updated accordingly.

The Veteran initially indicated in his November 2009 substantive appeal that he wanted a videoconference hearing before a Veterans Law Judge. However, in e-mail correspondence dated April 2014 the Veteran's representative withdrew the hearing request.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran was granted TDIU in a February 2013 rating decision, and therefore the issue of entitlement to TDIU is not before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Opinions based on an inaccurate factual premise have no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). In this case, the December 2012 VA examiner noted that the Veteran did not have a current right ankle disability. However, VA treatment records from November 2007 reflect a diagnosis of bilateral ankle arthritis.  Accordingly, additional medical inquiry is warranted.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to, among others: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2012). The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2012). 

The Veteran has repeatedly reported the use of braces and other assistive devices, and VA treatment records corroborate the Veteran's statement concerning the use of such devices. In July 2010, it was noted that the Veteran used a scooter for community mobility and had a wheelchair and crutches.  During the Veteran's December 2012 VA examination, the examiner noted that the Veteran required occasional use of a wheelchair and regular use of braces and canes with respect to his ankle disability, occasional wheelchair use and regular cane use for his right hip and right foot disabilities, and occasional wheelchair use, constant brace use and regular cane use with respect to his knee disabilities. A February 2013 private medical opinion indicated that the Veteran wears orthotics and that the activities of daily living are impacted. In view of the foregoing, the Board finds that another examination is warranted to ascertain the Veteran's level of functional impairment.

The issue of entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only is inextricably intertwined with the issues being remanded, and therefore must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional. The claims folder must be made available to the reviewer in conjunction with the examination. A note that it was reviewed should be included in the examination report. The reviewer should then answer the following questions:

With respect to the right ankle disability:

a) Does the Veteran have a current right ankle disability underlying his complaints of right ankle pain?

If no current disability is found, the examiner should reconcile that finding with the November 2007 VA treatment record diagnosing the Veteran with right ankle arthritis.

b) If a current disability is found, is it at least as likely as not (a fifty percent probability or greater) that the right ankle disability was caused by the Veteran's service-connected left foot disability?

c) If the left ankle disability did not cause the right ankle disability, is it at least as likely as not (a fifty percent probability or greater) that the right ankle disability was aggravated (permanently worsened beyond its natural progression) by the left foot disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right ankle disability by the service-connected disability.

d) If the Veteran's right ankle is not caused or aggravated by the left ankle disability, is it at least as likely as not (a fifty percent probability or greater) that the right ankle disability is related to service?

e) With respect to the service-connected left foot/ankle disability, the examiner should describe in detail all current manifestations of the Veteran's left foot/ankle disability and comment on the functional impairment caused solely by the left foot/ankle disability. The examiner is also asked to address whether the disability is manifested by neurological impairment.  See July 2010 VA treatment records reflecting surgical sural nerve neurectomy.  Any indicated studies should be performed and all results must be reported in detail. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

f) The examiner should also address whether the Veteran's service-connected disabilities (i.e., the service-connected left foot/ankle disability; left and right knee tricompartmental otsteoarthritis; trochanteric bursitits of the right hip; and the right foot condition associated with the service-connected left foot/ankle disorder) result in:

a. The loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

b. The loss or the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

c. Permanent loss of use of one or both feet (i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a prosthetic appliance). 

d. Ankylosis of one or both knees or the right hip.

A detailed rationale supporting the reviewer's opinion should be provided. The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



